Exhibit 10.2

 



STOCKHOLDERS AGREEMENT

dated as of

December 17, 2019

among

CLOUD PEAK ENERGY, INC.

and

EACH OF THE STOCKHOLDERS PARTY HERETO

 

 

 

TABLE OF CONTENTS 

Page

 

Article 1
DEFINITIONS

 

Section 1.01.  Definitions 1 Section 1.02.  Other Definitional and
Interpretative Provisions 2

 

Article 2
RESTRICTIONS ON TRANSFER

 

Section 2.01.  Restrictions on Transfer 3 Section 2.02.  Legends 3

 

Article 3
INFORMATION

 

Section 3.01.  Information Requirements 3

 

Article 4
ACTIONS SUBJECT TO STOCKHOLDER APPROVAL

 

Section 4.01.  Actions Subject to Stockholder Approval 4

 

Article 5
MISCELLANEOUS

 

Section 5.01.  Binding Effect; Intended Beneficiaries 4 Section 5.02.  Notices 4
Section 5.03.  Governing Law 4 Section 5.04.  Jurisdiction 5 Section
5.05.  WAIVER OF JURY TRIAL 5 Section 5.06.  Specific Enforcement 5 Section
5.07.  Counterparts; Effectiveness 5 Section 5.08.  No Inconsistent Agreements 6
Section 5.09.  Entire Agreement 6 Section 5.10.  Severability 6 Section
5.11.  Termination 6

 

Schedule A – Stockholders 

Exhibit A – Form of Joinder

 

 i

 

STOCKHOLDERS AGREEMENT

 

AGREEMENT dated as of December 17, 2019 among (i) Cloud Peak Energy, Inc., a
Delaware corporation (the “Corporation”), (ii) each Person (as defined below)
identified on Schedule A hereto and (iii) any other Person who shall hereafter
become a Party hereto as set forth herein (each Person in clauses (ii) and
(iii), a “Stockholder” and collectively, the “Stockholders”).

 

W I T N E S S E T H:

 

WHEREAS, each of the original Stockholders party hereto as of the date hereof
received Common Stock of the Corporation pursuant to the Plan of Reorganization
of the Corporation and certain of its subsidiaries under Chapter 11 of Title 11
of the United States Code approved by the United States Bankruptcy Court for the
District of Delaware (as the same may have been or may be subsequently modified,
supplemented and amended, the “Plan of Reorganization”);

 

WHEREAS, pursuant to the Plan of Reorganization, any Person that is to receive
shares of Common Stock pursuant to the Plan of Reorganization shall be a party
to this Agreement and deemed to be bound to the terms of this Agreement from and
after the date hereof, even if not a signatory hereto; and

 

WHEREAS, the Corporation and the Stockholders desire to establish in this
Agreement certain rights and obligations of the Parties relating to the
governance of the Corporation.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound, hereby agree as follows:

 

Article 1
DEFINITIONS

 

Section 1.01. Definitions. (a) As used in this Agreement, the following terms
have the following meanings:

 

“Board” means the board of directors of the Company.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City are authorized by law to close.

 

“Bylaws” means the Amended and Restated Bylaws of the Company, as the same may
be amended from time to time.

 

“Charter” means the Amended and Restated Certificate of Incorporation of the
Company, as the same may be amended from time to time.

 

 

 

“Common Stock” means the common stock, par value $0.01 per share, of the Company
and any other security into which such Common Stock may hereafter be converted
or changed.

 

“Company Securities” means (i) the Common Stock, (ii) securities convertible
into or exchangeable for Common Stock and (iii) any options, warrants or other
rights to acquire Common Stock.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Joinder” means a Joinder to this Agreement in substantially the form attached
hereto as Exhibit A.

 

“Party” means each Person who is a party to this Agreement by virtue of signing
this Agreement or a Joinder.

 

“Person” means an individual, corporation, limited liability company,
partnership, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

 

“Stockholder” means at any time, any Person (other than the Company) who shall
then be a party to or bound by this Agreement, so long as such Person shall
“beneficially own” (as such term is defined in Rule 13d-3 of the Exchange Act)
any Company Securities.

 

“Transfer” means, with respect to any Company Securities, (i) when used as a
verb, to sell, assign, dispose of, exchange, pledge, encumber, hypothecate or
otherwise transfer such Company Securities or any participation or interest
therein, whether directly or indirectly (including pursuant to a derivative
transaction), or agree or commit to do any of the foregoing and (ii) when used
as a noun, a direct or indirect sale, assignment, disposition, exchange, pledge,
encumbrance, hypothecation, or other transfer of such Company Securities or any
participation or interest therein or any agreement or commitment to do any of
the foregoing.

 

Section 1.02. Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections, Exhibits and Schedules are to
Articles, Sections, Exhibits and Schedules of this Agreement unless otherwise
specified. All Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein, shall have the meaning as defined in this Agreement. Any
singular term in this Agreement shall be deemed to include the plural, and any
plural term the singular. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”, whether or not

 

2 

 

they are in fact followed by those words or words of like import. “Writing”,
“written” and comparable terms refer to printing, typing and other means of
reproducing words (including electronic media) in a visible form. References to
any agreement or contract are to that agreement or contract as amended, modified
or supplemented from time to time in accordance with the terms hereof and
thereof; provided that with respect to any agreement or contract listed on any
schedules hereto, all such amendments, modifications or supplements must also be
listed in the appropriate schedule. References to any law include all rules and
regulations promulgated thereunder. References to any Person include the
successors and permitted assigns of that Person. References from or through any
date mean, unless otherwise specified, from and including or through and
including, respectively.

 

Article 2
RESTRICTIONS ON TRANSFER

 

Section 2.01. Restrictions on Transfer. (a) Each Stockholder agrees that it
shall not Transfer any Company Securities (or solicit any offers in respect of
any Transfer of any Company Securities), except in compliance with the
Securities Act, any other applicable securities or “blue sky” laws and the terms
and conditions of this Agreement.

 

(b)       Each Stockholder agrees to comply with the provisions set forth in
Article 13 of the Charter (as it may be amended from time to time in accordance
with the terms of the Charter) as if such provisions were fully set forth in
this Agreement mutatis mutandis.

 

(c)       Any attempt by any Stockholder to Transfer any Company Securities not
in compliance with this Agreement shall be null and void, and the Corporation
shall not, and shall cause any transfer agent not to, give any effect in the
Corporation’s stock records to such attempted Transfer.

 

Section 2.02. Legends. In addition to any other legend that may be required,
each certificate for Company Securities issued to any Stockholder other than the
depositary for a securities clearing system shall bear a legend in the form
contemplated in Article 13 of the Charter, as it may be amended from time to
time.

 

Article 3
INFORMATION

 

Section 3.01. Information Requirements. The Corporation shall comply with the
provisions set forth in Article 6 of the Bylaws (as it may be amended from time
to time in accordance with the terms of the Bylaws) as if such provisions were
fully set forth in this Agreement mutatis mutandis.

 

3 

 

Article 4
ACTIONS SUBJECT TO STOCKHOLDER APPROVAL

 

Section 4.01. Actions Subject to Stockholder Approval. The Corporation shall
comply with the provisions set forth in Article 8 of the Charter (as it may be
amended from time to time in accordance with the terms of the Charter) as if
such provisions were fully set forth in this Agreement mutatis mutandis.

 

Article 5
MISCELLANEOUS

 

Section 5.01. Binding Effect; Intended Beneficiaries. This Agreement shall be
binding upon and inure to the benefit of the Parties and their heirs, executors,
administrators, successors, legal representatives and permitted assigns. Unless
expressly provided in this Agreement, no provision is intended to confer on any
Person other than the Parties, and their respective heirs, successors, legal
representatives and permitted assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

 

Section 5.02. Notices. All notices, requests and other communications to any
party shall be in writing and shall be delivered in person, mailed by certified
or registered mail, return receipt requested, or sent by facsimile transmission
or email transmission so long as receipt of such email is requested and
received:

 

Cloud Peak Energy Inc.
606 Post Road E #624
Westport, CT 06880
Attention: Gilbert Nathan
Email: gil@jacksonsquareadvisors.com

 

All notices, requests and other communications shall be deemed received on the
date of receipt by the recipient thereof if received prior to 5:00 p.m. in the
place of receipt and such day is a Business Day in the place of receipt.
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding Business Day in the place of receipt.
Any notice, request or other written communication sent by facsimile
transmission shall be confirmed by certified or registered mail, return receipt
requested, posted within one Business Day, or by personal delivery, whether
courier or otherwise, made within two Business Days after the date of such
facsimile transmissions.

 

Any Person that becomes a Stockholder shall provide its address and fax number
to the Company, which shall promptly provide such information to each other
Stockholder.

 

Section 5.03. Governing Law. This Agreement and any claim, controversy or
dispute arising under or related to this Agreement shall be governed by, and
construed in

 

4 

 

accordance with, the laws of the State of Delaware, without regard to the
conflicts of laws rules of such state.

 

Section 5.04. Jurisdiction. The Parties agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in the Court of Chancery of the State of Delaware, or to
the extent such court does not have subject matter jurisdiction, the United
States District Court for the District of Delaware, or to the extent such court
also does not have subject matter jurisdiction, another court of the State of
Delaware, County of New Castle, so long as one of such courts shall have subject
matter jurisdiction over such suit, action or proceeding, and that any case of
action arising out of this Agreement shall be deemed to have arisen from a
transaction of business in the State of Delaware, and each of the Parties hereby
irrevocably consents to the exclusive jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by Law, any objection
that it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding in any such court or that any such suit, action or
proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any Party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each Party agrees that
service of process on such Party at the address provided pursuant to ‎Section
5.02 shall be deemed effective service of process on such Party.

 

Section 5.05. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

Section 5.06. Specific Enforcement. Each party hereto acknowledges that the
remedies at law of the other parties for a breach or threatened breach of this
Agreement would be inadequate and, in recognition of this fact, any party to
this Agreement, without posting any bond, and in addition to all other remedies
that may be available, shall be entitled to obtain equitable relief in the form
of specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy that may then be available.

 

Section 5.07. Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement shall become effective when each party hereto shall
have received counterparts hereof signed by all of the other parties hereto.
Until and unless each party has received a counterpart hereof signed by the
other party hereto, this Agreement shall have no effect and no party shall have
any right or obligation hereunder (whether by virtue of any other oral or
written agreement or other communication). Notwithstanding the foregoing, any
Person that is to receive shares of Common Stock pursuant to the Plan of
Reorganization shall, for purposes of this ‎Section 5.07, be deemed to have
executed

 

5 

 

and delivered a counterpart signature as of the date hereof regardless of
whether such holder does and shall be bound to the terms of this Agreement.

 

Section 5.08. No Inconsistent Agreements. The Corporation shall not hereafter
enter into any agreement with respect to its Common Stock which is inconsistent
with or violates the rights granted to the Stockholders in this Agreement.

 

Section 5.09. Entire Agreement. This Agreement constitute the entire agreement
among the parties hereto and supersede all prior and contemporaneous agreements
and understandings, both oral and written, among the parties hereto with respect
to the subject matter hereof and thereof.

 

Section 5.10. Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable as applied to any
circumstance for any reason whatsoever, then, to the fullest extent permitted by
applicable law, the validity, legality and enforceability of such provisions in
any other circumstance and of the remaining provisions of this Agreement
(including, without limitation, each portion of any paragraph of this Agreement
containing any such provision held to be invalid, illegal or unenforceable that
is not itself held to be invalid, illegal or unenforceable) shall not in any way
be affected or impaired thereby.

 

Section 5.11. Termination. This Agreement shall terminate and cease to have any
effect as it applies to any class of Company Security in the event that it would
prevent the eligibility of such class of Company Security for settlement and
clearance through the Depository Trust Company, or DTC.

 

6 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 



 

    THE CORPORATION:       CLOUD PEAK ENERGY, INC.           By: /s/ Gilbert
Nathan     Name: Gilbert Nathan     Title: Chairman and Chief Executive Officer


 

 



 

 



  WOLVERINE FLAGSHIP FUND TRADING LIMITED, as Stockholder      

By: WOLVERINE ASSET MANAGEMENT, LLC, its investment manager 

      By: /s/ Kenneth L. Nadel     Name: Kenneth L. Nadel     Title: Authorized
Signatory


 

 

 

  WEXFORD CATALYST INVESTORS LLC           By: /s/ Arthur Amron     Name: Arthur
Amron     Title: Vice President and Assistant Secretary




 

  WEXFORD SPECTRUM INVESTORS LLC           By: /s/ Arthur Amron     Name: Arthur
Amron     Title: Vice President and Assistant Secretary


 



  DEBELLO INVESTORS LLC           By: /s/ Arthur Amron     Name: Arthur Amron  
  Title: Vice President and Assistant Secretary


 

 

 

  TIAA Global Public Investments, LLC – Series Loan, as Lender           By:
Teachers Advisors, LLC, its investment manager   By: /s/ Ji Min Shin          AD
    Name: Ji Min Shin     Title: Senior Director


 



  TIAA Global Public Investments, LLC – Series High Yield, as Lender          
By: Teachers Advisors, LLC, its investment manager   By: /s/ Ji Min Shin
         AD     Name: Ji Min Shin     Title: Senior Director




 

  TIAA-CREF High Yield Fund, as Lender           By: Teachers Advisors, LLC, its
investment manager   By: /s/ Ji Min Shin          AD     Name: Ji Min Shin    
Title: Senior Director




 

  TIAA-CREF Bond Plus Fund, as Lender           By: Teachers Advisors, LLC, its
investment manager   By: /s/ Ji Min Shin          AD     Name: Ji Min Shin    
Title: Senior Director




 

  Teachers Insurance and Annuity Association of America, as Lender           By:
Nuveen Alternatives Advisors LLC, its investment manager   By: /s/ Ji Min Shin
         AD     Name: Ji Min Shin     Title: Senior Director


 

 

 

 

  GRACE BROTHERS, LP, as Stockholder       By:

BRO-GP, LLC, its General Partner

 

  By: /s/ Bradford T. Whitmore     Name: Bradford T. Whitmore     Title: Manager


 

 

 

  Arena Short Duration High Yield Fund, L.P., Series A, as Stockholder          
By: ARENA CAPITAL ADVISORS, LLC
for and on behalf of the funds and accounts it manages its investment manager  
      By: /s/ Sanije Perrett     Name: Sanije Perrett     Title: President




 

  Arena Short Duration High Yield Fund, L.P., Series B, as Stockholder          
By: ARENA CAPITAL ADVISORS, LLC
for and on behalf of the funds and accounts it manages its investment manager  
      By: /s/ Sanije Perrett     Name: Sanije Perrett     Title: President




 

  Arena Short Duration High Yield Fund, L.P., Series C, as Stockholder          
By: ARENA CAPITAL ADVISORS, LLC
for and on behalf of the funds and accounts it manages its investment manager  
      By: /s/ Sanije Perrett     Name: Sanije Perrett     Title: President


 

 

 

 



 

  Arena Short Duration High Yield Fund, L.P., Series D, as Stockholder          
By: ARENA CAPITAL ADVISORS, LLC
for and on behalf of the funds and accounts it manages its investment manager  
      By: /s/ Sanije Perrett     Name: Sanije Perrett     Title: President

 

  

  Arena Short Duration High Yield Fund, L.P., Series E, as Stockholder          
By: ARENA CAPITAL ADVISORS, LLC
for and on behalf of the funds and accounts it manages its investment manager  
      By: /s/ Sanije Perrett     Name: Sanije Perrett     Title: President

 

 



  Arena VII, LLC, as Stockholder           By: ARENA CAPITAL ADVISORS, LLC
for and on behalf of the funds and accounts it manages its investment manager  
      By: /s/ Sanije Perrett     Name: Sanije Perrett     Title: President


 

 

 

 

 

  INKA for the account of beTurn, as Stockholder           By:

ARENA CAPITAL ADVISORS, LLC 

for and on behalf of the funds and accounts it manages its investment manager 

        By: /s/ Sanije Perrett     Name: Sanije Perrett     Title: President

 

 

  TDC National Assurance Company, as Stockholder           By:

ARENA CAPITAL ADVISORS, LLC 

for and on behalf of the funds and accounts it manages its investment manager 

        By: /s/ Sanije Perrett     Name: Sanije Perrett     Title: President


 



  The Doctor’s Company, an Interinsurance Exchange, as Stockholder           By:

ARENA CAPITAL ADVISORS, LLC 

for and on behalf of the funds and accounts it manages its investment manager 

        By: /s/ Sanije Perrett     Name: Sanije Perrett     Title: President


 

 

 

  Hospitals Insurance Company, Inc., as Stockholder           By:

ARENA CAPITAL ADVISORS, LLC 

for and on behalf of the funds and accounts it manages its investment manager 

        By: /s/ Sanije Perrett     Name: Sanije Perrett     Title: President

 

 

  BUMA Universal Fonds CTA., as Stockholder           By:

ARENA CAPITAL ADVISORS, LLC 

for and on behalf of the funds and accounts it manages its investment manager 

        By: /s/ Sanije Perrett     Name: Sanije Perrett     Title: President


 



 

T&D Funds – Arena Short Duration High Yield Fund, as Stockholder 

          By:

ARENA CAPITAL ADVISORS, LLC 

for and on behalf of the funds and accounts it manages its investment manager 

        By: /s/ Sanije Perrett     Name: Sanije Perrett     Title: President


 

 

 

 

ALLIANZ GLOBAL INVESTORS U.S. LLC, in its capacity as investment manager,
investment adviser or investment sub-adviser and on behalf of the investment
vehicles identified below as Stockholders:

 

 

Allianz Short Duration High Yield Fund, a series of Allianz Global Investors
Trust, as Stockholder

 

 

AllianzGI Short Duration High Income Fund, a series of Allianz Funds
Multi-Strategy Trust, as Stockholder

 

 

Allianz US Short Duration High Income Bond Fund, a sub-fund of Allianz Global
Investors Fund, as Stockholder 

          By: /s/ Steven Gish     Name: Steven Gish     Title: Director


 

 

 

  Northern Multi-Manager High Yield Opportunity Fund, as Lender           By:

Nomura Corporate Research and Asset Management, Inc., its investment manager 

        By: /s/ Stephen Kotsen     Name: Stephen Kotsen     Title: Managing
Director

 

 

  General Organization for Social Insurance, as Lender           By:

Nomura Corporate Research and Asset Management, Inc., its investment manager 

        By: /s/ Stephen Kotsen     Name: Stephen Kotsen     Title: Managing
Director

 

 

  PensionDamark Pensionforsikringsaktieselskab as Lender           By:

Nomura Corporate Research and Asset Management, Inc., its investment manager 

        By: /s/ Stephen Kotsen     Name: Stephen Kotsen     Title: Managing
Director




 

  PACE High Yield Investments, as Lender           By:

Nomura Corporate Research and Asset Management, Inc., its investment manager 

        By: /s/ Stephen Kotsen     Name: Stephen Kotsen     Title: Managing
Director

 

 

 





 

 





  Government of Guam Retirement Fund, as Lender           By:

Nomura Corporate Research and Asset Management, Inc., its investment manager 

        By: /s/ Stephen Kotsen     Name: Stephen Kotsen     Title: Managing
Director




 

  Ohio Public Employees Retirement System, as Lender           By:

Nomura Corporate Research and Asset Management, Inc., its investment manager 

        By: /s/ Stephen Kotsen     Name: Stephen Kotsen     Title: Managing
Director




 

  Pinnacol Assurance, as Lender           By:

Nomura Corporate Research and Asset Management, Inc., its investment manager 

        By: /s/ Stephen Kotsen     Name: Stephen Kotsen     Title: Managing
Director




 

  Nomura Funds Ireland plc – Global High Yield Bond Fund, as Lender          
By:

Nomura Corporate Research and Asset Management, Inc., its investment manager 

        By: /s/ Stephen Kotsen     Name: Stephen Kotsen     Title: Managing
Director


 

 

 

 

  Kapitalforeningen MP Invest High Yield Obligationer V, as Lender           By:

Nomura Corporate Research and Asset Management, Inc., its investment manager 

        By: /s/ Stephen Kotsen     Name: Stephen Kotsen     Title: Managing
Director

 

 

  The State of Connecticut Acting Through its Treasurer, as Lender           By:

Nomura Corporate Research and Asset Management, Inc., its investment manager 

        By: /s/ Stephen Kotsen     Name: Stephen Kotsen     Title: Managing
Director




 

  Blue Cross and Blue Shield Association National Retirement Trust, as Lender  
        By:

Nomura Corporate Research and Asset Management, Inc., its investment manager



        By: /s/ Stephen Kotsen     Name: Stephen Kotsen     Title: Managing
Director




 

  American Century Investment Trust – NT High Income Fund, as Lender          
By:

Nomura Corporate Research and Asset Management, Inc., its investment manager 

        By: /s/ Stephen Kotsen     Name: Stephen Kotsen     Title: Managing
Director


 

 



 

 



  Stichting Pensionfoends TNO as Lender           By:

Nomura Corporate Research and Asset Management, Inc., its investment manager 

        By: /s/ Stephen Kotsen     Name: Stephen Kotsen     Title: Managing
Director

 

 

  Delta Master Trust, as Lender           By:

Nomura Corporate Research and Asset Management, Inc., its investment manager 

        By: /s/ Stephen Kotsen     Name: Stephen Kotsen     Title: Managing
Director


 

 

  Commonwealth of Massachusetts Employees Deferred Compensation Plan, as Lender
          By: Nomura Corporate Research and Asset Management, Inc., its
investment manager         By: /s/ Stephen Kotsen     Name: Stephen Kotsen    
Title: Managing Director


 

 

  American Century U.S. High Yield Corporate Bond Collective Fund, as Lender    
      By:

Nomura Corporate Research and Asset Management, Inc., its investment manager 

        By: /s/ Stephen Kotsen     Name: Stephen Kotsen     Title: Managing
Director


  



 

 



  Illinois State Board of Investment, as Lender           By:

Nomura Corporate Research and Asset Management, Inc., its investment manager 

        By: /s/ Stephen Kotsen     Name: Stephen Kotsen     Title: Managing
Director




 

  American Century Investment Trust – High Income Fund, as Lender           By:

Nomura Corporate Research and Asset Management, Inc., its investment manager 

        By: /s/ Stephen Kotsen     Name: Stephen Kotsen     Title: Managing
Director

 

 

  Nomura Bond & Loan Fund, as Lender           By:

Nomura Corporate Research and Asset Management, Inc., its investment manager 

        By: /s/ Stephen Kotsen     Name: Stephen Kotsen     Title: Managing
Director




 

  Louisiana State Employees’ Retirement System, as Lender           By:

Nomura Corporate Research and Asset Management, Inc., its investment manager 

        By: /s/ Stephen Kotsen     Name: Stephen Kotsen     Title: Managing
Director


 

 

 

 



  Stichting Pensioenfonds Hoogovens, as Lender           By:

Nomura Corporate Research and Asset Management, Inc., its investment manager 

        By: /s/ Stephen Kotsen     Name: Stephen Kotsen     Title: Managing
Director


 



  Mars Associates Retirement Plan, as Lender           By:

Nomura Corporate Research and Asset Management, Inc., its investment manager 

        By: /s/ Stephen Kotsen     Name: Stephen Kotsen     Title: Managing
Director




 

  Stichting Mars Pensioenfonds, as Lender           By:

Nomura Corporate Research and Asset Management, Inc., its investment manager 

        By: /s/ Stephen Kotsen     Name: Stephen Kotsen     Title: Managing
Director

 

 

  Montgomery County Consolidated Retiree Health Benefits Trust, as Lender   By:

Nomura Corporate Research and Asset Management, Inc., its investment manager

 

  By: /s/ Stephen Kotsen     Name: Stephen Kotsen     Title: Managing Director


 

 

 

 

  Montgomery County Employees’ Retirement System, as Lender           By:

Nomura Corporate Research and Asset Management, Inc., its investment manager 

        By: /s/ Stephen Kotsen     Name: Stephen Kotsen     Title: Managing
Director


 



  Nomura US Attractive Yield Corporate Bond Fund Mother Fund, as Lender        
  By:

Nomura Corporate Research and Asset Management, Inc., its investment manager 

        By: /s/ Stephen Kotsen     Name: Stephen Kotsen     Title: Managing
Director

 

 

  L-3 Communications Corporation Master Trust, as Lender           By:

Nomura Corporate Research and Asset Management, Inc., its investment manager 

        By: /s/ Stephen Kotsen     Name: Stephen Kotsen     Title: Managing
Director


 

 

 

  National Railroad Retirement Investment Trust, as Lender           By:

Nomura Corporate Research and Asset Management, Inc., its investment manager 

        By: /s/ Stephen Kotsen     Name: Stephen Kotsen     Title: Managing
Director


 

  Delta Pilots Disability and Survivorship Trust, as Lender           By:

Nomura Corporate Research and Asset Management, Inc., its investment manager 

        By: /s/ Stephen Kotsen     Name: Stephen Kotsen     Title: Managing
Director


 





 

 

SCHEDULE A

 

Stockholders

 

Wolverine Flagship Fund Trading Limited

c/o Wolverine Asset Management, LLC 

175 W. Jackson Blvd., Suite 340 

Chicago, IL 60604 

TIAA Global Public Investments, LLC - Series Loan 730 Third Avenue
New York, NY 10017 TIAA Global Public Investments, LLC - Series High Yield 730
Third Avenue
New York, NY 10017 TIAA-CREF High Yield Fund 730 Third Avenue
New York, NY 10017 TIAA-CREF Bond Plus Fund 730 Third Avenue
New York, NY 10017 Teachers Insurance and Annuity Association of America 730
Third Avenue
New York, NY 10017 Wexford Catalyst Investors LLC 411 West Putnam Avenue, Suite
125
Greenwich, CT 06830 Wexford Spectrum Investors LLC 411 West Putnam Avenue, Suite
125
Greenwich, CT 06830 Debello Investors LLC 411 West Putnam Avenue, Suite 125
Greenwich, CT 06830 GRACE BROTHERS, LP 1603 Orrington Ave., Suite 900
Evanston, IL 60201 Arena Short Duration Short Duration High Yield Fund, L.P. -
Series A 12121 Wilshire Blvd, Ste. 1010
Los Angeles, CA 90025 Arena Short Duration Short Duration High Yield Fund, L.P.
- Series B 12121 Wilshire Blvd, Ste. 1010
Los Angeles, CA 90025 Arena Short Duration Short Duration High Yield Fund, L.P.
- Series C 12121 Wilshire Blvd, Ste. 1010
Los Angeles, CA 90025 Arena Short Duration Short Duration High Yield Fund, L.P.
- Series D 12121 Wilshire Blvd, Ste. 1010
Los Angeles, CA 90025

  

 

 

 

Arena Short Duration Short Duration High Yield Fund, L.P. - Series E 12121
Wilshire Blvd, Ste. 1010
Los Angeles, CA 90025 Arena VII, LLC 12121 Wilshire Blvd, Ste. 1010
Los Angeles, CA 90025 INKA for account of BeTurn 12121 Wilshire Blvd, Ste. 1010
Los Angeles, CA 90025 TDC National Assurance Company 12121 Wilshire Blvd, Ste.
1010
Los Angeles, CA 90025 The Doctor’s Company, an Interinsurance Exchange 12121
Wilshire Blvd, Ste. 1010
Los Angeles, CA 90025 Hospitals Insurance Company, Inc. 12121 Wilshire Blvd,
Ste. 1010
Los Angeles, CA 90025 BUMA UNIVERSAL FONDS CTA 12121 Wilshire Blvd, Ste. 1010
Los Angeles, CA 90025 T&D Funds - Arena Short Duration High Yield Fund 12121
Wilshire Blvd, Ste. 1010
Los Angeles, CA 90025 Allianz Short Duration High Yield Fund, a series of
Allianz Global Investors Trust 600 West Broadway
San Diego, CA  92101 AllianzGI Short Duration High Income Fund, a series of
Allianz Funds Multi-Strategy Trust 600 West Broadway
San Diego, CA  92101 Allianz US Short Duration High Income Bond Fund, a sub-fund
of Allianz Global Investors Fund 600 West Broadway
San Diego, CA  92101 American Century Investment Trust - High Income Fund

309 West 49th Street, 19TH Floor 

New York, NY 10019-7316 

American Century Investment Trust – NT High Income Fund

309 West 49th Street, 19TH Floor 

New York, NY 10019-7316 

American Century U.S. High Yield Corporate Bond Collective Fund

309 West 49th Street, 19TH Floor



New York, NY 10019-7316 

Blue Cross and Blue Shield Association National Retirement Trust

309 West 49th Street, 19TH Floor 

New York, NY 10019-7316 

  

 

 

 

Commonwealth of Massachusetts Employees Deferred Compensation Plan

309 West 49th Street, 19TH Floor 

New York, NY 10019-7316 

Delta Master Trust

309 West 49th Street, 19TH Floor 

New York, NY 10019-7316 

Delta Pilots Disability and Survivorship Trust

309 West 49th Street, 19TH Floor 

New York, NY 10019-7316 

General Organization for Social Insurance

309 West 49th Street, 19TH Floor 

New York, NY 10019-7316 

Government of Guam Retirement Fund

309 West 49th Street, 19TH Floor 

New York, NY 10019-7316 

Illinois State Board of Investment

309 West 49th Street, 19TH Floor 

New York, NY 10019-7316 

Kapitalforeningen MP Invest High yield obligationer V

309 West 49th Street, 19TH Floor 

New York, NY 10019-7316 

L-3 Communications Corporation Master Trust

309 West 49th Street, 19TH Floor 

New York, NY 10019-7316 

Louisiana State Employees' Retirement System

309 West 49th Street, 19TH Floor 

New York, NY 10019-7316 

Mars Associates Retirement Plan

309 West 49th Street, 19TH Floor 

New York, NY 10019-7316 

Montgomery County Consolidated Retiree Health Benefits Trust

309 West 49th Street, 19TH Floor 

New York, NY 10019-7316 

Montgomery County Employees' Retirement System

309 West 49th Street, 19TH Floor 

New York, NY 10019-7316 

National Railroad Retirement Investment Trust

309 West 49th Street, 19TH Floor 

New York, NY 10019-7316 

Nomura Bond & Loan Fund

309 West 49th Street, 19TH Floor 

New York, NY 10019-7316 

Nomura Funds Ireland plc - Global High Yield Bond Fund

309 West 49th Street, 19TH Floor 

New York, NY 10019-7316 

Nomura US Attractive Yield Corporate Bond Fund Mother Fund

309 West 49th Street, 19TH Floor 

New York, NY 10019-7316 

  

 

 

 

Northern Multi-Manager High Yield Opportunity Fund

309 West 49th Street, 19TH Floor 

New York, NY 10019-7316 

Ohio Public Employees Retirement System

309 West 49th Street, 19TH Floor 

New York, NY 10019-7316 

PACE High Yield Investments

309 West 49th Street, 19TH Floor

New York, NY 10019-7316 

PensionDanmark Pensionforsikringsaktieselskab

309 West 49th Street, 19TH Floor



New York, NY 10019-7316 

Stichting Mars Pensioenfonds

309 West 49th Street, 19TH Floor 

New York, NY 10019-7316 

Stichting Pensioenfonds Hoogovens

309 West 49th Street, 19TH Floor 

New York, NY 10019-7316 

Stichting Pensioenfonds TNO

309 West 49th Street, 19TH Floor 

New York, NY 10019-7316 

The State of Connecticut Acting Through Its treasurer

309 West 49th Street, 19TH Floor 

New York, NY 10019-7316 

  

 

 

 

Exhibit A

 

JOINDER TO STOCKHOLDERS AGREEMENT OF

 

CLOUD PEAK ENERGY, INC.

 

ANY CAPITALIZED TERM THAT IS NOT OTHERWISE DEFINED IN THIS JOINDER SHALL HAVE
THE MEANING GIVEN TO IT IN THE STOCKHOLDERS AGREEMENT OF CLOUD PEAK ENERGY, INC.
(THE “AGREEMENT”) DATED DECEMBER 5 2019, AS AMENDED FROM TIME TO TIME. A COPY OF
THE AGREEMENT IS ATTACHED TO AND INCORPORATED FOR ALL PURPOSES IN THIS JOINDER.

 

The undersigned has acquired shares of Common Stock of Cloud Peak Energy, Inc.,
a Delaware corporation (the “Corporation”), from one or more Stockholders and,
by signing this Joinder, the undersigned agrees as follows:

 

1.       THE UNDERSIGNED HAS RECEIVED, READ AND UNDERSTANDS THE AGREEMENT.

 

2.       THE UNDERSIGNED ACKNOWLEDGES AND AGREES THAT BY SIGNING THIS JOINDER IT
IS BECOMING A PARTY TO THE AGREEMENT AS A “STOCKHOLDER” JUST AS THOUGH IT HAD
SIGNED THE AGREEMENT ITSELF. ACCORDINGLY, THE UNDERSIGNED AGREES TO BE BOUND BY
ALL OF THE TERMS AND PROVISIONS OF THE AGREEMENT AND TO BE SUBJECT TO ALL OF THE
OBLIGATIONS IMPOSED ON A STOCKHOLDER BY OR UNDER THE AGREEMENT AND APPLICABLE
LAW. THE UNDERSIGNED RATIFIES AND CONFIRMS EACH AND EVERY ARTICLE, SECTION AND
PROVISION OF THE AGREEMENT.

 

3.       The undersigned acknowledges that it has the ability to access the
Secured Site and the opportunity to review the information contained therein.

 

4.       FOR THE AVOIDANCE OF DOUBT, THE UNDERSIGNED REPRESENTS AND WARRANTS
THAT THE AGREEMENT CONSTITUTES THE LEGAL, VALID, AND BINDING OBLIGATION OF THE
UNDERSIGNED AND IT IS ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS.

 

Natural Person:   Entity:          

(Print Name) 

 

(Print Entity Name)

                 



    By:  

(Signature)   (Signature)  



    Print Name:    



    Title:     

  

 



 

 



Address:   Address:                          



Telephone No.     Telephone No.    



Facsimile No.     Facsimile No.    



Email address:     Email address:    



                       



Date Signed:     Date Signed:    

 

 

The Corporation has accepted this Joinder and admits ______________________ as a
Party to the Agreement effective _______________________, _____.

 

 

Cloud Peak Energy, Inc.

 

 

 

By:__________________________

Name:

Title:

 

 

